Title: [William Alexander]: Two Memoranda, [before 24 February 1777]
From: Alexander, William
To: 


We have given both these documents titles supplied in the manuscripts in another hand, and date them on the assumption that they were written for the commissioners during Alexander’s visit to Paris in February, which probably ended on the 24th; for he reached Dijon on the 26th. While he was with the commissioners he drafted for them the long reply to the farmers general that immediately follows those memoranda, and there is every likelihood that all three grew out of discussions held during his visit. The “Hints” are on three disparate subjects, prizes, naval gunnery, and land forces. Alexander would scarcely have gone into them unless he had learned at first hand that they were on the commissioners’ minds. Neither would he in all probability have forwarded his views later from Dijon, because some of what he had to say was, coming from a British citizen, close to treason; he was well aware that spies were about. The “Observations on Tobacco,” although they contain almost nothing to interest spies, are not the kind of finished product that he would have sent by post; they seem to be impromptu jottings (some of them incomprehensible to us) made in the course of a meeting. These are our grounds for believing that he dashed off both memoranda while he was seeing the commissioners.
 
I. Hints
[Before February 24, 1777]
The advantages that will arise to the different European powers from the freedom and Independance of america, are So obvious That there can be no doubt of their Concurrence in every measure to Effectuate it, Consistent with their observance of treaties, or the timid views of Such as are affraid of War.
As the sale or Condemnation of Captures made at sea by the Belligirent Powers within the Dominions of the Newtral European Powers, is prohibited by Treaty, and this seems to be a most Important point for America as the only probable means of removing in some Degree the seat of the War and the most likely to rouse the spirit of the British Nation and Compel the administration to an Equal peace, The following Considerations are submitted.
As Newtrality Implies the free admission of Cruisers and their prizes into all the Ports of the Newtral power, there can never be a want of reasons, for Unloading such prizes in a Newtral port. Any defect in the vessel will always afford a sufficient one. Nothing can prevent such defects from being repaird, as perfect newtrality requires, aids in distress (for money) in every Case where they are necessary.

But as such repairs require time and Cargoes Suffer by detention reasons can never be wanting for shipping these Cargoes by other vessels during the detention of the prize vessels.
By the Treaty with Holland free ships make free goods, and supposing this article Contested in Its full Extent, goods bear no mark of Identity but what can easily be Effaced, and It has been the practice of all Europeans at War to Cover their property in this way. Supposing difficulties to occur in unloading and loading by different vessels than the prizes, There Certainly can be none in the acquisition of Hulks for that purpose.
Queries
Were it not proper to have faithfull agents in every sea port of the principal European powers?
Woud it not be proper that one or two Cruizers have their destination in each of these ports? Will not successfull Cruizers from Each of these ports, tempt the Newtral Merchants and seamen to desire a participation in the Emoluments?
Might not prudent agents be Directed to give shares, or be entrusted with powers to assign the Entire property of Cruizers, to the subjects of newtral powers upon payment?
Woud not this augment the fund for Carrying on the War?
Woud not this by gradualy Interesting Individuals come at last to have an Influence on the Councils of the European powers?
Woud it not by irritating the Enemies of Your Country Lead Them to imprudencies, which woud Convert friends into allies?
Might not Capital be drawn from all nations for this purpose: Profit being the God of Merchants?
The Litle Effect of Distant shot at sea is so well known, both by the reason of the thing and by experience, That it may be assumed as a principle, Where there is Either wind or sea that the 50th Shot does not take place at 300 Yards distance.

An Engagement at sea to be decisive must then by nigh, when It will be determined by the relative weight of shot thrown in from the one ship to the other.
This principle is so far understood, that it is beleivd every ship intended for action, Carries as much weight of Mette [Metal] as relative to Her strength and sailing she can bear.
But by shortening Guns of 5 or 6 feet to 3 and 4, without encreasing the thickness, will not ships carry Guns of 18 and 24 pound shot as easily as They can now do Guns of half these bores?
Will not such Guns carry point blank above the distance where guns at sea can be usefull?
N:B. The measures are assumed at random.
Have not all the Experiments made of the Effect of Guns been tried merely for Land service, and Erroneously adopted in the sea service?
Is not the object at land to give the greatest possible shock to a resisting body and at the greatest possible distance?
Is not the object at sea merely to bore a plank or Tear it, woud not the tearing one, be better than boring both sides of a ship?
Woud not shortening the Guns and thus decreasing the force tend to this? And at any rate bore both sides within any distance where Shot at sea can be relied on?
Is it not Certain that the time of working and firing a Gun at Sea, is in some nigh proportion to The weight?
Was not this fact ascertaind by the famous Engagement between Captn. Falconer in a 64 Gun ship against a french 74 Gun ship on the Coast of Portugal, where by throwing in nearly 2 shot of 24 lb. in the time the french threw in one 32 pound shot he prevaild by his weight of Metal, against heavier Canon?
It is believd the history of this engagement will be found in Smolet, it is well known to all seamen.

Woud not the Nation who first builds frigates of 30 Guns, 24 pounders of equal weight with the present 12 pounders prevail in all causes against ships even of 36 Guns of the present construction?
Is not some new practice necessary to give A Consciousness of Superiority, which commonly Creates a real one?
May not an Army be Compared to a parcel of Lead drops, which fired seperately will hardly pierce the skin, but when united and Melted into a Mass will produce the most Extraordinary Effects?
If additional force coud be given to this mass, without Encreasing the Bulk, The handling of it woud be equaly easy and Comodious and the Effect woud still encrease.
Is it not plain that even the best European Troops at present, are greatly Inferiour to what by accounts the ancients were, in every Essential Duty of a soldier?
Is not 5 Leagues or 15 Miles Deemd an extraordinary Good March for a body of Men, and what They can hardly exceed, for two days running, without resting a third?
Can an army now Entrench itself in the time and in the way They anciently did, where every Encampment was fortified even for a nights stay?
Is not the number of Shot fired and the small Execution in a long Batle a proof of how Imperfect modern armies are in the use of arms?
May not this Partly be accounted for, From the officers considering his Proffession, as merely an idle way of living Genteely, with too much Pay to work as a Journey Man, and with prospects too distant to Excite high ambition?
Is not the Pay of the Soldier too small to Cloth and Support Him under hard labour?
By Encreasing the Pay of the Soldier and diminishg that of the officer woud not more and better work be done?
Does not a Carpenter or Blacksmith work 12 hours a day, and keep his health and live as long as a soldier?

Woud not working soldiers 12 hours a day Contribute to their perfection in their art, Their Morals and even their health?
Might not lads at 16 or 17 be taught by Degrees to work as long at the business of a soldier as at any other Business?
  Marching
Cannot any lad with sound limbs be accustomed to walk without great Fatigue 30 Miles or 10 leagues a day by the same progress That a nailor is taught to make 3 or 4000 nails a day?
Woud not a light dress free from ligatures Either on the arms or legs facilitate this?
Woud not an oild silk or Cloth Covering which woud reject wet facilitate this?
Woud not shoes which woud merely save the sole from being hurt, without preventing wet, facilitate this?
Might not Cleanliness be preservd by frequent washing and swimming, without Linen shirts?
Woud not a Cotton lining to such Silk or Cloth as be above described be warmer than Linen, and by attracting the moisture of the Body keep it drier and as Cleanly as Linen?
  Intrenching
Coud not any lad of 17 be Soon taught to Ditch as well as a Common Ditcher?
Cannot any Good ditcher make Eight square Yards of Ditching in a day?
Coud not a body of Such, intrench themselves in two hours?
  Firing
Cannot any lad be taught in a few Months to shoot a bird flying, or at least hit, a body of 4 feet dimensions at 50 yards with a bullet?
Woud not 100 Men who coud march Entrench and fire as above be equal to any 200 troops now Existing Except for the single purpose of filling space?
Is not the Success of War more determined by speedy Marches, quick and strong encampments, and superiority of Detachments than by pitchd Batles?

Is it not rare even in Batles to find a space large enough for an Army to act entirely?
Is it not on the Contrary more Common that the fate of an army is decided by the success of a part, than by the action of the whole body?
Or is it not more rare to find ground large enough for an army to act in, than an army to fill the Ground you can occupy So to act together?
 
Endorsed by Franklin: Hints from Mr Alexander
 
  II. Observations on Tobacco
Observations
[Before February 24, 1777]
1st. If Commissions must be paid for buying, the legal Commission in America is 5 per Centum which should be added to the Cost tho In great and Safe Business it Is sometimes done for 2½ per Centum.
2d. An Agent must also be Employed to Attend the Delivery which will be 2 per Centum. The first is only on the purchase, the last is on the selling price.
3d. The french have ever been accustomed to 4 per Centum discount for money down. After all the profit is considerable, because the fraught Insurance etc. are not advance, So that the Advance may be computed £6 for 3 months, for which the returns are the Capital, and £[illegible].
French ships are apt to Dammage Tobacco more than the English both on account of Their Construction, their manner of Stowing and Their manner of working at Sea. They will also Carry fewer hogsheads In proportion to their Burden.
  Premiums [?] of Insurance will also probably rise.
  The idea of Carrying on that trade by mutual passes appears Chimerical. The British Nation coud only agree to it on Condition that the ships returnd to Britain, in which Case she woud Enjoy the monopoly of that beneficial Commerce. America can have no Object in Continuing this monopoly when she is seeking a free trade.
Whatever pecuniary Interest may be Suggested to tempt her It is to be Considerd that the British Merchant will only offer what he can afford after a large profit to Himself.
Why allow Him that profit?
If that trade[?] be to be Carried on by the Public, might it not be Converted into a Supply?
Suppose for goods delivered abroad at prime Cost, Tobacco were to be deliverd at Nantes and Bordeaux at [illegible] Sols putting half the fraught on the outward Cargo the fraught of the homeward might be got for 5 or at most 6 s. per Centum.
By Employing Foreign Ships, in case They were Seizd it woud generate questions between the Captive, and Captor, then Occasion national questions, As when the Cry of a people grows strong no Governors can resist it.
 
Notation: Mr. Alexanders Observations on Tobacco
